[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AFTER HEARING IN DAMAGES
On Count 1, after hearing the testimony and based on the evidence, including certified copies of various deeds and the lis pendens filed in this case, the Court declares the deeds dated 6/24/94 and 3/21/96 null and void and of no effect.
On Count 2, after the testimony and based on the evidence, the court finds damages in favor of the plaintiff in the amount of $33,875.00.
Judgment may enter in favor of the plaintiff accordingly.
DiPentima, Judge.